Exhibit 10.7

WPX ENERGY, INC.

FORM OF CHANGE IN CONTROL SEVERANCE AGREEMENT

(CEO)



--------------------------------------------------------------------------------

WPX ENERGY, INC.

CHANGE IN CONTROL SEVERANCE AGREEMENT

(CEO)

TABLE OF CONTENTS

 

Article I Definitions

     1   

1.1

  Accrued Annual Bonus      1   

1.2

  Accrued Base Salary      1   

1.3

  Accrued Obligations      2   

1.4

  Affiliate      2   

1.5

  Agreement Date      2   

1.6

  Agreement Term      2   

1.7

  Annual Bonus      2   

1.8

  Article      2   

1.9

  Base Salary      2   

1.10

  Beneficial Owner      2   

1.11

  Beneficiary      3   

1.12

  Board      3   

1.13

  Cause      3   

1.14

  Cause Determination      4   

1.15

  Change Date      4   

1.16

  Change in Control      4   

1.17

  Code      5   

1.18

  Competitive Business      5   

1.19

  Confidential Information      5   

1.20

  Consummation Date      6   

1.21

  Disability      6   

1.22

  Disqualifying Disaggregation      6   

1.23

  Employer      6   

1.24

  ERISA      6   

1.25

  Exchange Act      6   

1.26

  Good Reason      7   

1.27

  including      8   

1.28

  IRS      8   

1.29

  Legal and Other Expenses      8   

1.30

  Notice of Consideration      8   

1.31

  Notice of Termination      8   

1.32

  Person      8   

1.33

  Post-Change Period      8   

1.34

  Potential Parachute Payment      8   

1.35

  Pro-rata Annual Bonus      8   

1.36

  Reorganization Transaction      8   

 

i



--------------------------------------------------------------------------------

1.37

  Restricted Shares      9   

1.38

  SEC      9   

1.39

  Section      9   

1.40

  Separation from Service      9   

1.41

  Stock Options      9   

1.42

  Subsidiary      9   

1.43

  Surviving Corporation      10   

1.44

  Target Annual Bonus      10   

1.45

  Taxes      10   

1.46

  Termination Date      10   

1.47

  Voting Securities      10   

1.48

  Williams      10   

1.49

  Work Product      10   

1.50

  WPX      11   

1.51

  WPX Incumbent Directors      11   

1.52

  WPX NQDC Plan      11   

1.53

  WPX Parties      11   

Article II WPX’s Obligations Upon Separation from Service

     11   

2.1

  If By Executive for Good Reason or By an Employer Other Than for Cause,
Disability or Disqualifying Disaggregation      11   

2.2

  If by the Employer for Cause      13   

2.3

  If by Executive Other Than for Good Reason      14   

2.4

  If by Death or Disability      14   

2.5

  Waiver and Release      14   

2.6

  Breach of Covenants      14   

Article III Certain Additional Payments by WPX

     15   

3.1

  Potential Benefit Adjustments      15   

3.2

  Implementation of Calculations and Any Benefit Reduction Under Section 3.1   
  15   

3.3

  Potential Subsequent Adjustments      15   

Article IV Expenses and Interest

     16   

4.1

  Legal and Other Expenses      16   

4.2

  Interest      17   

Article V No Set-off or Mitigation

     17   

5.1

  No Set-off by WPX      17   

5.2

  No Mitigation      17   

Article VI Restrictive Covenants

     17   

6.1

  Confidential Information      17   

6.2

  Non-Competition      18   

6.3

  Non-Solicitation      18   

6.4

  Intellectual Property      19   

 

ii



--------------------------------------------------------------------------------

6.5

  Non-Disparagement      20   

6.6

  Reasonableness of Restrictive Covenants      21   

6.7

  Right to Injunction: Survival of Undertakings      21   

Article VII Non-Exclusivity of Rights

     22   

7.1

  Waiver of Certain Other Rights      22   

7.2

  Other Rights      22   

7.3

  No Right to Continued Employment      22   

Article VIII Claims Procedure

     22   

8.1

  Filing a Claim      22   

8.2

  Review of Claim Denial      23   

Article IX Miscellaneous

     23   

9.1

  No Assignability      23   

9.2

  Successors      23   

9.3

  Payments to Beneficiary      24   

9.4

  Non-Alienation of Benefits      24   

9.5

  Severability      24   

9.6

  Amendments      24   

9.7

  Notices      24   

9.8

  Joint and Several Liability      25   

9.9

  Counterparts      25   

9.10

  Governing Law      25   

9.11

  Captions      25   

9.12

  Rules of Construction      25   

9.13

  Number and Gender      25   

9.14

  Tax Withholding      25   

9.15

  No Rights Prior to Change Date      26   

9.16

  Entire Agreement      26   

 

iii



--------------------------------------------------------------------------------

WPX ENERGY, INC.

CHANGE-IN-CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT dated as of                                         , 20      
(the “Agreement Date”) is made by and between WPX Energy, Inc., a corporation
incorporated under the laws of the State of Delaware (“WPX”, together with its
subsidiaries, affiliates and successors thereto ) and [INSERT EXECUTIVE NAME]
(“Executive”).

RECITALS

In anticipation of the distribution of the shares of WPX to the shareholders of
The Williams Companies, Inc., a corporation incorporated under the laws of the
State of Delaware (“Williams”), the Compensation Committee of the Board of
Directors of Williams has determined that it is in the best interests of WPX and
its shareholders to encourage and motivate the Executive to devote his full
attention to the performance of his assigned duties without the distraction of
concerns regarding his involuntary or constructive termination of employment due
to a Change in Control of WPX. The Executive is employed by WPX or a Subsidiary
and may from time to time be employed by one or more Subsidiaries. WPX and its
Subsidiaries believe that it is in the best interest of the Executive, their
customers, the communities they serve, and the stockholders of WPX to provide
financial assistance through severance payments and other benefits to Executive
if Executive is involuntarily or constructively terminated upon or within a
certain period after a Change in Control. This Agreement is intended to
accomplish these objectives.

This Agreement supersedes and replaces all other written or oral exchanges,
agreements, understandings, or arrangements between or among Executive and
Williams, WPX and/or a Subsidiary entered into prior to the date hereof and
relating to severance or benefits in relation to a Change in Control, including,
but not limited to any prior Change-in-Control Severance Agreement by and
between Williams and the Executive, but excluding any non-qualified deferred
compensation plan(s) sponsored by WPX (“WPX NQDC Plan”) and any agreements and
plans awarding Stock Options and Restricted Shares. Each superseded agreement or
understanding is void and of no further force and effect.

Article I.

Definitions

As used in this Agreement, the terms specified below shall have the following
meanings:

1.1 “Accrued Annual Bonus” means the amount of any Annual Bonus earned but not
yet paid as of the Termination Date, other than amounts Executive has elected to
defer.

1.2 “Accrued Base Salary” means the amount of Executive’s Base Salary that is
accrued but not yet paid as of the Termination Date, other than amounts
Executive has elected to defer.

 

1



--------------------------------------------------------------------------------

1.3 “Accrued Obligations” means, as of the Termination Date, the sum of
Executive’s Accrued Base Salary, Accrued Annual Bonus, any accrued but unpaid
Paid Time Off under WPX’s Paid Time Off Program, and any other amounts and
benefits which are then due to be paid or provided to Executive by WPX, but have
not yet been paid or provided (as applicable), provided no payments will be
accelerated if such acceleration would violate Code Section 409A.

1.4 “Affiliate” means any Person (including a Subsidiary) that directly or
indirectly, through one or more intermediaries, controls, or is controlled by or
is under common control with WPX. For purposes of this definition the term
“control” with respect to any Person means the power to direct or cause the
direction of management or policies of such Person, directly or indirectly,
whether through the ownership of Voting Securities, by contract or otherwise.

1.5 “Agreement Date” — see the introductory paragraph of this Agreement.

1.6 “Agreement Term” means the period commencing on the Agreement Date and
ending on the second anniversary of the Agreement Date or, if later, such later
date to which the Agreement Term is extended under the following sentence,
unless earlier terminated as provided herein. The Agreement Term shall
automatically be extended by one year on the first anniversary of the Agreement
Date and then each day thereafter by one day to create a new two-year term. The
Agreement Term may be terminated at any time (regardless of whether before or
after the first anniversary of the Agreement Date), by WPX delivering written
notice (an “Expiration Notice”) to Executive, given in accordance with
Section 9.7, that the Agreement shall expire on a date specified in the
Expiration Notice (the “Expiration Date”) that is not less than 12 months after
the date the Expiration Notice is delivered to Executive; provided, however,
that if a Change Date occurs before the Expiration Date specified in the
Expiration Notice, then such Expiration Notice shall be void and of no further
effect. Notwithstanding anything herein to the contrary, with respect to a
Post-Change Period, the Agreement Term shall end at the end of the Severance
Period (as defined in Section 2.1(c)) if applicable, or if there is no such
Severance Period, the earliest of the following: (a) the second anniversary of
the Change Date, or (b) the Termination Date; provided that (i) the obligations,
if any, of WPX to make payments under this Agreement due to a Separation from
Service which occurred during the Agreement Term shall continue beyond the
Agreement Term until all such obligations are fully satisfied, and (ii) the
obligations of Executive under this Agreement shall continue beyond the
Agreement Term until all such obligations are fully satisfied. Notwithstanding
anything herein to the contrary, the Agreement shall automatically terminate
upon the occurrence of a Disqualifying Disaggregation pursuant to
Section 1.22(a).

1.7 “Annual Bonus” means the opportunity to receive payment of a cash annual
incentive.

1.8 “Article” means an article of this Agreement.

1.9 “Base Salary” means annual base salary in effect on the Termination Date,
disregarding any reduction that would qualify as Good Reason.

1.10 “Beneficial Owner” means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act.

 

2



--------------------------------------------------------------------------------

1.11 “Beneficiary” — see Section 9.3.

1.12 “Board” means the Board of Directors of WPX or, from and after the Change
Date that gives rise to a Surviving Corporation other than WPX, the Board of
Directors of such Surviving Corporation.

1.13 “Cause” means any one or more of the following:

(a) Executive’s conviction of or plea of nolo contendere to a felony or other
crime involving fraud, dishonesty or moral turpitude;

(b) Executive’s willful or reckless material misconduct in the performance of
his duties which results in an adverse effect on WPX, the Subsidiary or an
Affiliate;

(c) Executive’s willful or reckless violation or disregard of the code of
business conduct;

(d) Executive’s material willful or reckless violation or disregard of a WPX or
Subsidiary policy; or

(e) Executive’s habitual or gross neglect of duties;

provided, however, that for purposes of clauses (b) and (e), Cause shall not
include any one or more of the following:

(i) bad judgment or negligence, other than Executive’s habitual neglect of
duties or gross negligence;

(ii) any act or omission believed by Executive in good faith, after reasonable
investigation, to have been in or not opposed to the interest of WPX, the
Subsidiary or an Affiliate (without intent of Executive to gain, directly or
indirectly, a profit to which Executive was not legally entitled);

(iii) any act or omission with respect to which a determination could properly
have been made by the Board that Executive had satisfied the applicable standard
of conduct for indemnification or reimbursement under WPX’s by-laws, any
applicable indemnification agreement, or applicable law, in each case as in
effect at the time of such act or omission; or

(iv) during a Post-Change Period, failure to meet performance goals, objectives
or measures following good faith efforts to meet such goals, objectives or
measures; and

further provided that, for purposes of clauses (b) through (e) if an act, or a
failure to act, which was done, or omitted to be done, by Executive in good
faith and with a reasonable belief, after reasonable investigation, that
Executive’s act, or failure to act, was in the best interests of WPX, the
Subsidiary or an Affiliate or was required by applicable law or administrative
regulation, such breach shall not constitute Cause if, within 10 business days
after Executive is given written

 

3



--------------------------------------------------------------------------------

notice of such breach that specifically refers to this Section, Executive cures
such breach to the fullest extent that it is curable. With respect to the above
definition of “cause”, no act or conduct by Executive will constitute “cause” if
Executive acted: (i) in accordance with the instructions or advice of counsel
representing WPX or there was a conflict such that Executive could not consult
with counsel representing WPX other qualified counsel, or (ii) as required by
legal process.

1.14 “Cause Determination” —see Section 2.2(b)(iv)

1.15 “Change Date” means the date on which a Change in Control first occurs
during the Agreement Term.

1.16 “Change in Control” means, except as otherwise provided below, the
occurrence of any one or more of the following during the Agreement Term:

(a) any person (as such term is used in Rule 13d-5 of the SEC under the Exchange
Act) or group (as such term is defined in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act), other than an Affiliate of WPX or any employee benefit plan (or
any related trust) sponsored or maintained by WPX or any of its Affiliates (a
“Related Party”), becomes the Beneficial Owner of 20% or more of the common
stock of WPX or of Voting Securities representing 20% or more of the combined
voting power of all Voting Securities of WPX, except that no Change in Control
shall be deemed to have occurred solely by reason of such beneficial ownership
by a Person (a “Similarly Owned Company”) with respect to which both more than
75% of the common stock of such Person and Voting Securities representing more
than 75% of the combined voting power of the Voting Securities of such Person
are then owned, directly or indirectly, by the persons who were the direct or
indirect owners of the common stock and Voting Securities of WPX immediately
before such acquisition, in substantially the same proportions as their
ownership, immediately before such acquisition, of the common stock and Voting
Securities of WPX, as the case may be; or

(b) WPX Incumbent Directors (determined using the Agreement Date as the baseline
date) cease for any reason to constitute at least a majority of the directors of
WPX then serving; or

(c) consummation of a merger, reorganization, recapitalization, consolidation,
or similar transaction (any of the foregoing, a “Reorganization Transaction”),
other than a Reorganization Transaction that results in the Persons who were the
direct or indirect owners of the outstanding common stock and Voting Securities
of WPX immediately before such Reorganization Transaction becoming, immediately
after the consummation of such Reorganization Transaction, the direct or
indirect owners, of both at least 65% of the then-outstanding common stock of
the Surviving Corporation and Voting Securities representing at least 65% of the
combined voting power of the then-outstanding Voting Securities of the Surviving
Corporation, in substantially the same respective proportions as such Persons’
ownership of the common stock and Voting Securities of WPX immediately before
such Reorganization Transaction; or

 

4



--------------------------------------------------------------------------------

(d) approval by the stockholders of WPX of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of WPX
or a plan of complete liquidation of WPX, other than any such transaction that
would result in (i) a Related Party owning or acquiring more than 50% of the
assets owned by WPX immediately prior to the transaction or (ii) the Persons who
were the direct or indirect owners of the outstanding common stock and Voting
Securities of WPX immediately before such transaction becoming, immediately
after the consummation of such transaction, the direct or indirect owners, of
more than 50% of the assets owned by WPX immediately prior to the transaction.

Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to Executive if, in advance of such event,
Executive agrees in writing that such event shall not constitute a Change in
Control. Upon the Board’s determination that a sale or other disposition of all
or substantially all of the consolidated assets of WPX or a plan of complete
liquidation of WPX that was approved by stockholders, as described in
Section 1.16(d), will not occur, a Change in Control shall be deemed not to have
occurred from such date of determination forward, and this Agreement shall
continue in effect as if no Change in Control had occurred except to the extent
termination requiring payments under this Agreement occurs prior to such Board
determination.

1.17 “Code” means the Internal Revenue Code of 1986, as amended.

1.18 “Competitive Business” means, as of any date, any energy business and any
individual or entity (and any branch, office, or operation thereof) which
engages in, or proposes to engage in (with Executive’s assistance) any of the
following in which the Executive has been engaged in the twelve (12) months
preceding the Termination Date (i) the harnessing, production, transmission,
distribution, marketing or sale of oil, gas or other energy product or the
transmission or distribution thereof through pipelines, wire or cable or similar
medium (ii) any other business actively engaged in by WPX which represents for
any calendar year or is projected by WPX (as reflected in a business plan
adopted by WPX before Executive’s Termination Date) to yield during any year
during the first three-fiscal year period commencing on or after Executive’s
Termination Date, more than 5% of the gross revenue of WPX, and, in either case,
which is located (x) anywhere in the United States, or (y) anywhere outside of
the United States where WPX is then engaged in, or proposes as of the
Termination Date to engage in to the knowledge of the Executive, any of such
activities.

1.19 “Confidential Information” means any non-public information of any kind or
nature in the possession of WPX or any of its Affiliates, including without
limitation, ideas, processes, methods, designs, innovations, devices,
inventions, discoveries, know-how, data, techniques, models, customer lists,
marketing, business or strategic plans, financial information, research and
development information, trade secrets or other subject matter relating to WPX’s
or its Affiliates’ products, services, businesses, operations, employees,
customers or suppliers, whether in tangible or intangible form, including
(i) any information that gives WPX or any of its Affiliates a competitive
advantage in the harnessing, production, transmission, distribution, marketing
or sale of oil, gas or other energy or the transmission or distribution thereof
through pipelines, wire or cable or similar medium or in the energy services or
energy trading industry and other businesses in which WPX or an Affiliate is
engaged, or (ii) any information obtained

 

5



--------------------------------------------------------------------------------

by WPX or any of its Affiliates from third parties to which WPX or an Affiliate
owes a duty of confidentiality, or (iii) any information that was learned,
discovered, developed, conceived, originated or prepared during or as a result
of Executive’s performance of any services on behalf of WPX or any Affiliate.
Notwithstanding the foregoing, “Confidential Information” shall not include:
(i) information that is or becomes generally known to the public through no
fault of Executive; (ii) information obtained on a non-confidential basis from a
third party other than WPX or any Affiliate, which third party disclosed such
information without breaching any legal, contractual or fiduciary obligation; or
(iii) information approved for release by written authorization of WPX.

1.20 “Consummation Date” means the date on which a Reorganization transaction is
consummated.

1.21 “Disability” means any medically determinable physical or mental impairment
of Executive where he or she (a) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of Executive’s employer. Notwithstanding the forgoing, all
determinations of whether an Executive is Disabled shall be made in accordance
with Section 409A of the Code.

1.22 “Disqualifying Disaggregation” means

(a) The cessation of Executive’s employment with WPX and/or its Affiliates prior
to the Change Date for any reason, including but not limited to a cessation of
employment with WPX and/or its Affiliates which is effected by a sale, spin-off,
or other disaggregation (“Disaggregation”) by WPX or an Affiliate of the
business unit (including, but not limited to, a sale, spin-off or other
disaggregation of a Subsidiary) which employed Executive immediately prior to
such Disaggregation; or

(b) The cessation of Executive’s employment with WPX and/or its Affiliates
during the Post-Change Period due to a Disaggregation solely where Executive is
employed by the successor in substantially the same position as the position
held prior to the Disaggregation, provided the successor assumes all of WPX’s
obligations under this Agreement.

1.23 “Employer” means WPX or, if Executive is not employed directly by WPX, the
Subsidiary that from time to time employs Executive on or after the Agreement
Date, and the successor of either (provided, in the case of a Subsidiary, that
such successor is also a Subsidiary).

1.24 “ERISA” means the Employee Retirement Income security Act of 1974, as
amended.

1.25 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

1.26 “Good Reason” means a Separation from Service by Executive in accordance
with the substantive and procedural provisions of this Section.

(a) Separation from Service by Executive for “Good Reason” means a Separation
from Service initiated by Executive on account of any one or more of the
following actions or omissions that, unless otherwise specified, occurs during a
Post-Change Period:

(i) a material adverse reduction in the nature or scope of Executive’s office,
position, duties, functions, responsibilities or authority (including reporting
responsibilities and authority) during a Post-Change Period from the most
significant of those held, exercised and assigned at any time during the 90-day
period immediately before the Change Date;

(ii) any reduction in or failure to pay Executive’s annual Base Salary at an
annual rate not less than 12 times the highest monthly base salary paid or
payable to Executive by his Employer in respect of the 12-month period
immediately before the Change Date;

(iii) any reduction in the Target Annual Bonus which Executive may earn
determined as of the Change Date or failure to pay Executive’s Annual Bonus on
terms substantially equivalent to those provided to peer executives of the
Employer;

(iv) a material reduction of Executive’s aggregate compensation and/or aggregate
benefits from the amounts and/or levels in effect on the Change Date, unless
such reduction is part of a policy applicable to peer executives of the Employer
and of any successor entity;

(v) required relocation during a Post-Change Period of more than 50 miles of
(A) Executive’s workplace, or (B) the principal offices of the Employer or its
successor (if such offices are Executive’s workplace), in each case without the
consent of Executive; provided, however, in both cases of (A) and (B) of this
subsection (v), such new location is farther from Executive’s residence than the
prior location;

(vi) the failure at any time of a successor to Executive’s Employer explicitly
to assume and agree to be bound by this Agreement; or

(vii) the giving of a Notice of Consideration pursuant to Section 2.2(b)(ii) and
the subsequent failure to terminate Executive for Cause and within a period of
90 days thereafter in compliance with all of the substantive and procedural
requirements of Section 2.2.

 

7



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, no act or
omission shall constitute grounds for “Good Reason”:

(i) Unless Executive gives a Notice of Termination to WPX and the Employer 30
days prior to his intent to terminate his employment for Good Reason which
describes the alleged act or omission giving rise to Good Reason; and

(ii) Unless such Notice of Termination is given within 90 days of Executive’s
first actual knowledge of such act or omission; and

(iii) Unless WPX or the Employer fails to cure such act or omission within the
30 day period after receiving the Notice of Termination.

(c) No act or omission shall constitute grounds for “Good Reason”, if Executive
has consented in writing to such act or omission in a document that makes
specific reference to this Section.

1.27 “including” means including without limitation.

1.28 “IRS” means the Internal Revenue Service of the United States of America.

1.29 “Legal and Other Expenses” — see Section 4.1.

1.30 “Notice of Consideration” — see Section 2.2(b)(ii).

1.31 “Notice of Termination” means a written notice of a Separation from
Service, if applicable, given in accordance with Section 9.7 that sets forth
(a) the specific termination provision in this Agreement relied on by the party
giving such notice, (b) in reasonable detail the specific facts and
circumstances claimed to provide a basis for such Separation from Service, and
(c) if the Termination Date is other than the date of receipt of such Notice of
Termination, the Termination Date.

1.32 “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

1.33 “Post-Change Period” means the period commencing on the Change Date and
ending on the earlier of the Termination Date or the second anniversary of the
Change Date.

1.34 “Potential Parachute Payment” – see Section 3.1.

1.35 “Pro-rata Annual Bonus” means, in respect of an Employer’s fiscal year
during which the Termination Date occurs, an amount equal to the product of
Executive’s Target Annual Bonus (determined as of the Termination Date)
multiplied by a fraction, the numerator of which equals the number of days from
and including the first day of such fiscal year through and including the
Termination Date, and the denominator of which equals 365.

1.36 “Reorganization Transaction” — see clause (c) of the definition of “Change
in Control”.

 

8



--------------------------------------------------------------------------------

1.37 “Restricted Shares” means shares of restricted stock, restricted stock
units, deferred stock or similar awards.

1.38 “SEC” means the United States Securities and Exchange Commission.

1.39 “Section” means, unless the context otherwise requires, a section of this
Agreement.

1.40 “Separation from Service” means an Executive’s termination or deemed
termination from employment with WPX and its Subsidiaries. For purposes of
determining whether a Separation from Service has occurred, the employment
relationship is treated as continuing intact while the Executive is on military
leave, sick leave or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the Executive
retains a right to reemployment with his or her employer under an applicable
statute or by contract. For this purpose, a leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Executive will return to perform services for his or her employer. If the period
of leave exceeds six (6) months and the Executive does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship will be deemed to terminate on the first date immediately following
such six (6) month period. Notwithstanding the foregoing, if a leave of absence
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, and such impairment causes the Executive to be
unable to perform the duties of the Executive’s position of employment or any
substantially similar position of employment, a twenty-nine (29) month period of
absence shall be substituted for such six (6) month period. For purposes of this
Agreement, a Separation from Service occurs at the date as of which the facts
and circumstances indicate either that, after such date: (A) the Executive and
WPX reasonably anticipate the Executive will perform no further services for WPX
and its Subsidiaries (whether as an employee or an independent contractor or
(B) that the level of bona fide services the Executive will perform for WPX and
its Affiliates (whether as an employee or independent contractor) will
permanently decrease to no more than twenty (20%) of the average level of bona
fide services performed over the immediately preceding thirty-six (36) month
period or, if the Executive has been providing services to WPX and its
Subsidiaries for less than thirty-six (36) months, the full period over which
the Executive has rendered services, whether as an employee or independent
contractor. The determination of whether a Separation from Service has occurred
shall be governed by the provisions of Treasury Regulation § 1.409A-1, as
amended, taking into account the objective facts and circumstances with respect
to the level of bona fide services performed by the Executive after a certain
date.

1.41 “Stock Options” means stock options, stock appreciation rights or similar
awards.

1.42 “Subsidiary” means a corporation, trade or business, if it and WPX Energy,
Inc. are members of a controlled group of corporations as defined in Code
Section 414(b) or under common control as defined under Code Section 414(c); the
standard of control under Code Sections 414(b) and 414(c) shall be deemed to be
“at least 80%” and all determinations shall be made in accordance with Code
Section 409A and the applicable guidance thereunder.

 

9



--------------------------------------------------------------------------------

1.43 “Surviving Corporation” means the parent corporation resulting from a
Reorganization Transaction or, if securities representing at least 50% of the
aggregate voting power of all Voting Securities of a corporation effected by a
Change in Control which is not a Reorganization Transaction are directly or
indirectly owned by another corporation, such other corporation.

1.44 “Target Annual Bonus” means, as of any date, the amount equal to the
product of Executive’s Base Salary determined as of such date multiplied by the
percentage of such Base Salary to which Executive would have been entitled
immediately prior to such date under any Annual Bonus arrangement for the fiscal
year for which the Annual Bonus is awarded if the performance goals established
pursuant to such Annual Bonus were achieved at the 100% level as of the end of
the fiscal year; provided, however, that if Executive’s Annual Bonus is
discretionary and no 100% target level is formally established either under the
Annual Bonus arrangement or otherwise, Executive’s “Target Annual Bonus” shall
mean the amount equal to the 100% of Executive’s Base Salary.

1.45 “Taxes” means federal, state, local and other income, employment and other
taxes.

1.46 “Termination Date” means the date of the receipt of the Notice of
Termination by Executive (if such notice is given by Executive’s Employer) or by
Executive’s Employer (if such notice is given by Executive), or any later date,
not more than 30 days after the giving of such notice, specified in such notice;
provided, however, that:

(a) Executive’s employment is terminated by reason of death or Disability, the
Termination Date shall be the date of Executive’s death or the date of deemed
termination of employment due to Disability, as applicable, regardless of
whether a Notice of Termination has been given; and

(b) if no Notice of Termination is given, the Termination Date shall be the last
date on which Executive is employed by an Employer; and

(c) for purposes of Article VI (Restrictive Covenants) if the Executive does not
have a Separation from Service, the Termination Date shall be the later of the
date the entity that employs Executive ceases to be a Subsidiary, or, after a
Disaggregation (as defined in Section 1.22), the date Executive’s employment
with the successor business unit terminates, whether such termination is
initiated by such successor or by Executive.

1.47 “Voting Securities” of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation.

1.48 “Williams” — see the first paragraph of the Recitals of this Agreement.

1.49 “Work Product” means any and all work product, including, but not limited
to, documentation, tools, templates, processes, procedures, discoveries,
inventions, innovations, technical data, concepts, know-how, methodologies,
methods, drawings, prototypes, trade secrets, notebooks, reports, findings,
business plans, recommendations and memoranda of every description, that
Executive makes, conceives, discovers or develops alone or with others during
the course of Executive’s employment with WPX or during the one year period
following Executive’s Termination Date (whether or not protectable upon
application by copyright, patent, trademark, trade secret or other proprietary
rights).

 

10



--------------------------------------------------------------------------------

1.50 “WPX” — see the introductory paragraph of this Agreement.

1.51 “WPX Incumbent Directors” means, determined as of any date by reference to
any baseline date:

(a) the members of the Board on the date of such determination who have been
members of the Board since such baseline date, and

(b) the members of the Board on the date of such determination who were
appointed or elected after such baseline date and whose election, or nomination
for election by stockholders of WPX or the Surviving Corporation, as applicable,
was approved by a vote or written consent of two-thirds of the directors
comprising the WPX Incumbent Directors on the date of such vote or written
consent, but excluding each such member whose initial assumption of office was
in connection with (i) an actual or threatened election contest, including a
consent solicitation, relating to the election or removal of one or more members
of the Board, (ii) a “tender offer” (as such term is used in Section 14(d) of
the Exchange Act), or (iii) a proposed Reorganization Transaction.

1.52 “WPX NQDC Plan” – see the second paragraph of the Recitals of this
Agreement.

1.53 “WPX Parties” means WPX and Executive’s Employer.

Article II.

WPX’s Obligations Upon Separation from Service

2.1 If By Executive for Good Reason or By an Employer Other Than for Cause,
Disability, Death or Disqualifying Disaggregation. If Executive has a Separation
from Service for Good Reason or there is an Employer-initiated Separation from
Service of the Executive for any reason other than Cause, Disability, Death or a
Disqualifying Disaggregation during the Post-Change Period, then in addition to
payment of all Accrued Obligations, which shall be payable no later than ten
(10) business days after the Termination Date, WPX’s and the Employer’s sole
obligations to Executive under this Article II shall be as follows:

(a) Severance Payments. Executive shall be paid a lump-sum cash amount equal to
the sum of the following, on the first business day following six (6) months
after Executive’s Separation from Service:

(i) Prorated Annual Bonus for Year of Termination. Executive’s Pro-rata Annual
Bonus reduced (but not below zero) by the amount of any Annual Bonus paid to
Executive with respect to the Employer’s fiscal year during which the
Termination Date occurs;

 

11



--------------------------------------------------------------------------------

(ii) Multiple of Salary and Bonus. An amount equal to three (3) times the sum of
(A) Base Salary plus (B) the Target Annual Bonus, each determined as of the
Termination Date; provided, however, that any reduction in Executive’s Base
Salary or Target Annual Bonus that would qualify as Good Reason shall be
disregarded for this purpose.

(b) Stock Incentive Awards. To the extent provided in the applicable award
agreements and the applicable plan, all of Executive’s Stock Options then
outstanding shall immediately become fully vested and remain exercisable until
the 18-month anniversary of the Termination Date (or such later date as may be
set forth in the applicable award agreement, including, but not limited to, a
later exercise date under an award agreement if Executive has met the age and
service requirements for retirement) or, if earlier, the option expiration date
for any such Stock Option. All of Executive’s Restricted Shares then outstanding
shall only vest and payout in accordance with the applicable award agreements
for such Restricted Shares.

(c) Continuation of Welfare Benefits. During the lesser of the period during
which Executive or a qualifying beneficiary (as defined in Section 607 of the
Employee Retirement Income Security Act of 1974, as amended) has in effect an
election for post-termination continuation coverage or conversion rights to
welfare benefits under applicable law, including Section 4980 of the Code
(“COBRA”), or the period ending on the 18-month anniversary of the Termination
Date (“Severance Period”), Executive (or, if applicable, the qualifying
beneficiary) shall be entitled to such coverage at an out-of-pocket premium cost
that does not exceed the out-of-pocket premium cost applicable to similarly
situated active employees (and their eligible dependents); provided, however,
that if Executive is eligible to retiree benefits provided under any welfare
benefit plan, program, policy, practice or procedure of the WPX Parties,
Executive shall be entitled to receive such retiree benefits in lieu of the
COBRA coverage provided by this Section 2.1(c).

(d) Outplacement. Executive shall be reimbursed for reasonable fees and costs
for outplacement services incurred by Executive within six (6) months after the
Separation from Service, promptly upon presentation of reasonable documentation
of such fees and costs, subject to a maximum of $25,000. All requests of
Executive for reimbursement must be submitted to WPX within one (1) year of
Separation from Service and WPX shall make the reimbursement of reasonable
requests no later than thirty (30) days after such request, but in all events
within fifteen (15) months of Separation from Service.

(e) Indemnification. Executive shall be indemnified and held harmless by WPX and
the Employer on the same terms as other peer executives and to the greatest
extent permitted under applicable law as the same now exists or may hereafter be
amended and the Employer’s and WPX’s by-laws as such exist on the Agreement
Date, or such greater rights that may be provided by amendment to such by-laws
from time to time, if Executive was, is, or is threatened to be, made a party to
any pending, completed or threatened action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, and whether
formal or informal, by reason of the fact that Executive is or was, or had
agreed to become, a director, officer, employee, agent or

 

12



--------------------------------------------------------------------------------

fiduciary of the Employer or any other entity which Executive is or was serving
at the request of the Employer or WPX (“Proceeding”), against all expenses
(including reasonable attorneys’ fees) and all claims, damages, liabilities and
losses incurred or suffered by Executive or to which Executive may become
subject for any reason, and (ii) shall be entitled to advancement of any such
indemnifiable expenses in accordance with the Employer’s and WPX’s by-laws as
such exist on the Agreement Date, or such greater rights that may be provided by
amendment to such by-laws from time to time. A Proceeding shall not include any
proceeding to the extent it concerns or relates to a matter described in
Section 4.1 (concerning reimbursement of certain costs and expenses).

(f) Directors’ and Officers’ Liability Insurance. For a period of six years
after the Termination Date (or for any known longer applicable statute of
limitations period), the Executive shall be entitled to coverage under a
directors’ and officers’ liability insurance policy in an amount no less than,
and on the same terms as those provided to peer executive officers and directors
of the Employer.

2.2 If by the Employer for Cause.

(a) Termination for Cause. If the Executive has a Separation from Service for
Cause during the Post-Change Period, the WPX Parties’ sole obligation to
Executive under this Article II shall be to pay Executive a lump-sum cash amount
equal to all Accrued Obligations determined as of the Termination Date.

(b) Change in Control: Procedural Requirements for Termination for Cause. For
any Separation from Service for Cause during any part of a Post-Change Period,
the WPX Parties shall strictly observe each of the following substantive and
procedural provisions:

(i) The Board shall call a meeting for the stated purpose of determining whether
Executive’s acts or omissions satisfy the requirements of the definition of
“Cause” and, if so, whether to terminate Executive’s employment for Cause.

(ii) Not less than 15 days prior to the date of such meeting, the Board shall
provide or cause to be provided Executive and each member of the Board written
notice (a “Notice of Consideration”) of (A) a detailed description of the acts
or omissions alleged to constitute Cause, (B) the date of such meeting of the
Board, and (C) Executive’s rights under clauses (iii) and (iv) below.

(iii) Executive shall have the opportunity to appear before the Board in person
and, at Executive’s option, with legal counsel, and/or present to the Board a
written response to the Notice of Consideration.

(iv) Executive’s employment may be terminated for Cause only if (A) the acts or
omissions specified in the Notice of Consideration did in fact occur and such
actions or omissions do constitute Cause as defined in this Agreement, (B) the
Board, by affirmative vote of at least 66 2/3 of its members (excluding

 

13



--------------------------------------------------------------------------------

Executive’s vote), makes a specific determination to such effect and to the
effect that Executive’s employment should be terminated for Cause (“Cause
Determination”), and (C) WPX thereafter provides Executive with a Notice of
Termination that specifies in specific detail the basis of such Separation from
Service for Cause and which Notice shall be consistent with the reasons set
forth in the Notice of Consideration.

Nothing in this Section 2.2(b) shall preclude the Board, by majority vote, from
suspending Executive from his duties, with pay, at any time.

(c) Change in Control: Standard of Review. In the event that the existence of
Cause during a Post-Change Period shall become an issue in any action or
proceeding between Executive, on the one hand, and any one or more of the WPX
Parties on the other hand, the WPX Parties, as applicable, shall,
notwithstanding the Cause Determination, have the burden of establishing that
the actions or omissions specified in the Notice of Consideration did in fact
occur and do constitute Cause and that the WPX Parties have satisfied all
applicable substantive and procedural requirements of this Section.

2.3 If by Executive Other Than for Good Reason. If Executive has a Separation
from Service initiated by the Executive during the Post-Change Period other than
for Good Reason, Disability or death, the sole obligation of the WPX Parties to
Executive under this Article II shall be to pay Executive a lump-sum cash amount
equal to all Accrued Obligations determined as of the Termination Date.

2.4 If by Death or Disability. If Executive dies during the Post-Change Period
or if Executive has a Separation from Service during the Post-Change Period by
reason of Executive’s Disability, the WPX Parties’ sole obligation to Executive
under this Article II shall be to pay Executive a lump-sum cash amount equal to
all Accrued Obligations determined as of the Termination Date.

2.5 Waiver and Release. Notwithstanding anything herein to the contrary, in the
event that Executive’s employment terminates pursuant to Section 2.1, no WPX
Party shall have any obligation to Executive under Section 2.1(a) Sections
2.1(c)-(f) and Article III unless and until Executive executes and delivers to
WPX within sixty (60) days after Separation from Service a release and waiver of
WPX, the Employer and Affiliates, in substantially the same form as attached
hereto as Exhibit A, or as otherwise mutually acceptable.

2.6 Breach of Covenants. If a court determines that Executive has breached any
non-competition, non-solicitation, non-disparagement, confidential information
or intellectual property covenant entered into at any time between Executive (on
the one hand) and WPX, the Employer, or any Affiliate (on the other hand),
including the Restrictive Covenants in Article VI, (a) no WPX Party shall have
any obligation to pay or provide any severance or benefits under Articles II
and/or III, (b) all of Executive’s unexercised Stock Options shall terminate as
of the date of the breach, (c) all of Executive’s Restricted Stock shall be
forfeited as of the date of the breach, (d) Executive shall reimburse a WPX
Party for any amount already paid under Articles II and/or III, and
(e) Executive shall repay to WPX an amount equal to the aggregate “spread” (as

 

14



--------------------------------------------------------------------------------

defined below) on all Stock Options exercised in the one year period prior to
the first date on which Executive breached any such covenant (“Breach Date”).
For purposes of this Section 2.6, “spread” in respect of any Stock Option shall
mean the product of the number of shares as to which such Stock Option has been
exercised during the one year period prior to the Breach Date multiplied by the
difference between the closing price of the common stock on the exercise date
(or if the common stock did not trade on the New York Stock Exchange or other
exchange, if any, on which common stock had a higher trading volume at the time,
on the exercise date, the most recent date on which the common stock did so
trade) and the exercise price of the Stock Options.

Article III.

Certain Potential Benefit Adjustments by WPX

3.1 Potential Benefit Adjustment on Account of “Golden Parachute” Excise Taxes.
If at any time or from time to time, it shall be determined by independent tax
professionals selected by WPX (“Tax Professional”) that any payment or other
benefit to Executive pursuant to Article II of this Agreement or otherwise
(“Potential Parachute Payment”) is or will, but for the provisions of this
Article III, become subject to the excise tax imposed by Section 4999 of the
Code or any similar tax payable under any state, local, foreign or other law,
but expressly excluding any income taxes and penalties or interest imposed
pursuant to Section 409A of the Code (“Excise Taxes”), then the Executive’s
Potential Parachute Payment shall be either (a) provided to the Executive in
full, or (b) provided to the Executive as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Taxes,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by the Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Taxes (“Payments”).

3.2 Implementation of Calculations and Any Benefit Reduction Under Section 3.1.
In the event of a reduction of benefits pursuant to Section 3.1, the Tax
Professional shall determine which benefits shall be reduced so as to achieve
the principle set forth in Section 3.1. For purposes of making the calculations
required by Section 3.1, the Tax Professional may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code and other
applicable legal authority. WPX and Executive shall furnish to the Tax
Professional such information and documents as the Tax Professional may
reasonably request in order to make a determination under Section 3.1. WPX shall
bear all costs the Tax Professional may reasonably incur in connection with any
calculations contemplated by Section 3.1.

3.3 Potential Subsequent Adjustments.

(a) If, notwithstanding any calculations performed or reduction in benefits
imposed as described in Section 3.1, the IRS determines that Executive is liable
for Excise Taxes as a result of the receipt of any payments made pursuant to
Article II of this Agreement or otherwise, then Executive shall be obligated to
pay back to WPX, within thirty (30) days after a final IRS determination or in
the event that the Executive challenges the final IRS determination, a final

 

15



--------------------------------------------------------------------------------

judicial determination, a portion of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to WPX so that the Executive’s net after-tax
proceeds with respect to the Payments (after taking into account the payment of
the Excise Taxes and all other applicable taxes imposed on such benefits) shall
be maximized. The Repayment Amount shall be zero if a Repayment Amount of more
than zero would not result in the Executive’s net after-tax proceeds with
respect to the Payments being maximized. If the Excise Taxes are not eliminated
pursuant to this Section 3.3, the Executive shall pay the Excise Taxes.

(b) Notwithstanding any other provision of this Article III, if (i) there is a
reduction in the payments to an Executive as described above in this Article
III, (ii) the IRS later determines that the Executive is liable for Excise
Taxes, the payment of which would result in the maximization of the Executive’s
net after-tax proceeds (calculated based on the full amount of the Potential
Parachute Payment and as if the Executive’s benefits had not previously been
reduced), and (iii) the Executive pays the Excise Tax, then WPX shall pay to the
Executive those payments which were reduced pursuant to Section 3.1 or 3.3(a) as
soon as administratively possible after the Executive pays the Excise Taxes to
the extent that the Executive’s net after-tax proceeds with respect to the
payment of the Payments are maximized.

Article IV.

Expenses and Interest

4.1 Legal and Other Expenses.

(a) If Executive incurs legal fees or other expenses (including expert witness
and accounting fees) in an effort to determine, secure, preserve, establish
entitlement to, or obtain benefits under this Agreement (collectively, “Legal
and Other Expenses”), Executive shall, regardless of the outcome of such effort,
be entitled to payment of or reimbursement for such Legal and Other Expenses in
accordance with Section 4.1(b).

(b) All Legal and Other Expenses shall be paid or reimbursed on a monthly basis
within 10 days after presentation of Executive’s written request for
reimbursement accompanied by evidence that such Legal and Other Expenses were
incurred. In all events, the Company shall pay or reimburse such eligible
expenses in accordance with the requirements of Treasury Regulation §
1.409A-3(i)(1)(iv) for reimbursement and in-kind benefit plans, to the extent
applicable. For this purpose, (i) any reimbursement shall be for expenses
incurred during Executive’s lifetime or within two additional years following
Executive’s death, (ii) the amount of expenses eligible for reimbursement, or
benefits provided, in one calendar year shall not affect the expenses eligible
for reimbursement, or benefits to be provided, in any other calendar year,
(iii) the reimbursement of any eligible expense will be made no later than the
last day of the calendar year next following the calendar year in which the
expense was incurred, and (iv) the right to any reimbursement or benefit shall
not be subject to liquidation or exchange for any other benefit.

 

16



--------------------------------------------------------------------------------

(c) If Executive does not prevail (after exhaustion of all available judicial
remedies) in respect of a claim by Executive or by one or more of the WPX
Parties, hereunder, and such parties establish before a court of competent
jurisdiction that Executive had no reasonable basis for his claim hereunder, or
for his response to such parties’ claim hereunder, or acted in bad faith, no
further payment of or reimbursement for Legal and Other Expenses shall be due to
Executive in respect of such claim and Executive shall refund any amounts
previously paid or reimbursed hereunder with respect to such claim.

4.2 Interest. If an amount due is not paid to Executive under this Agreement
within five business days after such amount first became due and owing, interest
shall accrue on such amount from the date it became due and owing until the date
of payment at a annual rate equal to 200 basis points above the base commercial
lending rate published in The Wall Street Journal in effect from time to time
during the period of such nonpayment.

Article V.

No Set-off or Mitigation

5.1 No Set-off by WPX. Executive’s right to receive when due the payments and
other benefits provided for under this Agreement is absolute, unconditional and
subject to no setoff, counterclaim, recoupment, or other claim, right or action
that any WPX Party may have against Executive or others, except as expressly
provided in this Section. Notwithstanding the prior sentence, any WPX Party
shall have the right to deduct any amounts outstanding on any loans or other
extensions of credit to Executive from a WPX Party from Executive’s payments and
other benefits (if any) provided for under this Agreement. Time is of the
essence in the performance by the WPX Parties of their respective obligations
under this Agreement.

5.2 No Mitigation. Executive shall not have any duty to mitigate the amounts
payable by any WPX Party under this Agreement by seeking new employment or
self-employment following termination. Except as specifically otherwise provided
in this Agreement, all amounts payable pursuant to this Agreement shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts which may be paid or payable to Executive as the result of Executive’s
employment by another employer or self-employment.

Article VI.

Restrictive Covenants

6.1 Confidential Information. The Executive acknowledges that in the course of
performing services for WPX and its Affiliates, Executive may create (alone or
with others), learn of, have access to, or receive Confidential Information. The
Executive recognizes that all such Confidential Information is the sole and
exclusive property of WPX and its Affiliates or of third parties to which WPX or
an Affiliate owes a duty of confidentiality, that it is WPX’s policy to
safeguard and keep confidential all such Confidential Information, and that
disclosure of Confidential Information to an unauthorized third party would
cause irreparable damage to WPX and its Affiliates. Executive agrees that,
except as required by the duties of Executive’s

 

17



--------------------------------------------------------------------------------

employment with WPX or any of its Affiliates and except in connection with
enforcing Executive’s rights under this Agreement or if compelled by a court or
governmental agency, in each case provided that prior written notice is given to
WPX, Executive will not, without the written consent of WPX, willfully
disseminate or otherwise disclose, directly or indirectly, any Confidential
Information disclosed to Executive or otherwise obtained by Executive during his
employment with WPX or its Affiliates, and will take all necessary precautions
to prevent disclosure, to any unauthorized individual or entity (whether or not
such individual or entity is employed or engaged by, or is otherwise affiliated
with, WPX or any Affiliate), and will use the Confidential Information solely
for the benefit of WPX and its Affiliates and will not use the Confidential
Information for the benefit of any other Person nor permit its use for the
benefit of Executive. These obligations shall continue during and after the
termination of Executive’s employment for any reason and for so long as the
Confidential Information remains Confidential Information.

6.2 Non-Competition. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, regardless of the
reason for Executive’s Separation from Service, Executive agrees that without
the written consent of WPX Executive shall not at any time, directly or
indirectly, in any capacity:

(a) engage or participate in, become employed by, serve as a director of, or
render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that after Executive’s Separation from
Service, this Section 6.2 shall not preclude Executive from (i) being an
employee of, or consultant to, any business unit of a Competitive Business if
(A) such business unit does not qualify as a Competitive Business in its own
right and (B) Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business, or (ii) with the approval of WPX, being a
consultant to, an advisor to, a director of, or an employee of a Competitive
Business; or

(b) make or retain any financial investment, whether in the form of equity or
debt, or own any interest, in any Competitive Business. Nothing in this
subsection (b) shall, however, restrict Executive from making an investment in
any Competitive Business if such investment does not (i) represent more than 1%
of the aggregate market value of the outstanding capital stock or debt (as
applicable) of such Competitive Business, (ii) give Executive any right or
ability, directly or indirectly, to control or influence the policy decisions or
management of such Competitive Business, or (iii) create a conflict of interest
between Executive’s duties to WPX and its Affiliates or under this Agreement and
his interest in such investment.

6.3 Non-Solicitation. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, regardless of the
reason for Executive’s Separation from Service, Executive shall not, directly or
indirectly:

(a) other than in connection with the good-faith performance of his duties as an
officer of WPX or its Affiliates, cause or attempt to cause any employee,
director or consultant of WPX or an Affiliate to terminate his or her
relationship with WPX or an Affiliate;

 

18



--------------------------------------------------------------------------------

(b) employ, engage as a consultant or adviser, or solicit the employment or
engagement as a consultant or adviser, of any employee of WPX or an Affiliate
(other than by WPX or its Affiliates), or cause or attempt to cause any Person
to do any of the foregoing;

(c) establish (or take preliminary steps to establish) a business with, or cause
or attempt to cause others to establish (or take preliminary steps to establish)
a business with, any employee of WPX or an Affiliate, if such business is or
will be a Competitive Business; or

(d) interfere with the relationship of WPX or an Affiliate with, or endeavor to
entice away from WPX or an Affiliate, any Person who or which at any time during
the period commencing one year prior to the Termination Date was or is, to
Executive’s knowledge, a material customer or material supplier of, or
maintained a material business relationship with, WPX or an Affiliate.

6.4 Intellectual Property.

(a) During the period of Executive’s employment with WPX or any Affiliate, and
thereafter upon WPX’s request, regardless of the reason for Executive’s
Separation from Service, Executive shall disclose immediately to WPX all Work
Product that: (i) relates to the business of WPX or any Affiliate or any
customer or supplier to WPX or an Affiliate or any of the products or services
being developed, manufactured, sold or otherwise provided by WPX or an Affiliate
or that may be used in relation therewith; or (ii) results from tasks or
projects assigned to Executive by WPX or an Affiliate; or (iii) results from the
use of the premises or personal property (whether tangible or intangible) owned,
leased or contracted for by WPX or an Affiliate. Executive agrees that any Work
Product shall be the property of WPX and, if subject to copyright, shall be
considered a “work made for hire” within the meaning of the Copyright Act of
1976, as amended. If and to the extent that any such Work Product is not a “work
made for hire” within the meaning of the Copyright Act of 1976, as amended,
Executive hereby assigns, and agrees to assign, to WPX all right, title and
interest in and to the Work Product and all copies thereof, and all copyrights ,
patent rights, trademark rights, trade secret rights and all other proprietary
and intellectual property rights in the Work Product, without further
consideration, free from any claim, lien for balance due, or rights of retention
thereto on the part of Executive.

(b) Notwithstanding the foregoing, WPX agrees and acknowledges that the
provisions of Section 6.4(a) relating to ownership and disclosure of Work
Product do not apply to any inventions or other subject matter for which no
equipment, supplies, facility, or trade secret information of WPX or an
Affiliate was used and that are developed entirely on Executive’s own time,
unless: (i) the invention or other subject matter relates (a) to the business of
WPX or an Affiliate, or (b) to the actual or demonstrably anticipated research
or development of WPX or any Affiliate, or (ii) the invention or other subject
matter results from any work performed by Executive for WPX or any Affiliate.

 

19



--------------------------------------------------------------------------------

(c) Executive agrees that, upon disclosure of Work Product to WPX, Executive
will, during his employment by WPX or an Affiliate and at any time thereafter,
at the request and cost of WPX, execute all such documents and perform all such
acts as WPX or an Affiliate (or their respective duly authorized agents) may
reasonably require: (i) to apply for, obtain and vest in the name of WPX alone
(unless WPX otherwise directs) letters patent, copyrights or other intellectual
property protection in any country throughout the world, and when so obtained or
vested to renew and restore the same; and (ii) to prosecute or defend any
opposition proceedings in respect of such applications and any opposition
proceedings or petitions or applications for revocation of such letters patent,
copyright or other intellectual property protection, or otherwise in respect of
the Work Product.

(d) In the event that WPX is unable, after reasonable effort, to secure
Executive’s execution of such documents as provided in Section 6.4(c), whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive hereby irrevocably designates and appoints WPX and its
duly authorized officers and agents as his agent and attorney-in-fact, to act
for and on his behalf to execute and file any such application or applications
and to do all other lawfully permitted acts to further the prosecution, issuance
and protection of letters patent, copyright and other intellectual property
protection with the same legal force and effect as if personally executed by
Executive.

6.5 Non-Disparagement.

(a) Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (i) accuses or implies that WPX and/or any of its
Affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful or
improper conduct, whether relating to Executive’s employment (or the termination
thereof), the business or operations of WPX, or otherwise; or (ii) disparages,
impugns or in any way reflects adversely upon the business or reputation of WPX
and/or any of its Affiliates, together with their respective present or former
officers, directors, partners, stockholders, employees and agents, and each of
their predecessors, successors and assigns.

(b) WPX agrees not to authorize any statement, observation or opinion, or
communicate any information (whether oral or written, direct or indirect) that
(i) accuses or implies that Executive engaged in any wrongful, unlawful or
improper conduct relating to Executive’s employment or termination thereof with
WPX, or otherwise; or (ii) disparages, impugns or in any way reflects adversely
upon the reputation of Executive.

 

20



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained herein to the contrary, nothing herein
shall be deemed to preclude Executive or WPX from providing truthful testimony
or information pursuant to subpoena, court order or other similar legal or
regulatory process, provided, that to the extent permitted by law, Executive
will promptly inform WPX of any such obligation prior to participating in any
such proceedings.

6.6 Reasonableness of Restrictive Covenants.

(a) Executive acknowledges that the covenants contained in this Agreement are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect WPX’s legitimate interests in its
Confidential Information, its proprietary work, and in its relationships with
its employees, customers, suppliers and agents.

(b) WPX has, and Executive has had an opportunity to, consult with their
respective legal counsel and to be advised concerning the reasonableness and
propriety of such covenants. Executive acknowledges that his observance of the
covenants contained herein will not deprive Executive of the ability to earn a
livelihood or to support his or her dependents.

(c) Executive understands he is bound by the terms of this Article VI, whether
or not he receives severance payments under the Agreement or otherwise.

6.7 Right to Injunction: Survival of Undertakings.

(a) In recognition of the confidential nature of the Confidential Information,
and in recognition of the necessity of the limited restrictions imposed by this
Agreement, Executive and WPX agree that it would be impossible to measure solely
in money the damages which WPX would suffer if Executive were to breach any of
his obligations hereunder. Executive acknowledges that any breach of any
provision of this Agreement would irreparably injure WPX. Accordingly, Executive
agrees that if he breaches any of the provisions of this Agreement, WPX shall be
entitled, in addition to any other remedies to which WPX may be entitled under
this Agreement or otherwise, to an injunction to be issued by a court of
competent jurisdiction, to restrain any breach, or threatened breach, of any
provision of this Agreement without the necessity of posting a bond or other
security therefor, and Executive hereby waives any right to assert any claim or
defense that WPX has an adequate remedy at law for any such breach.

(b) If a court determines that any covenant included in this Article VI is
unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable.

 

21



--------------------------------------------------------------------------------

(c) All of the provisions of this Agreement shall survive any Separation from
Service of Executive, without regard to the reasons for such termination.
Notwithstanding Section 2.6, in addition to any other rights it may have,
neither WPX nor any Affiliate shall have any obligation to pay or provide
severance or other benefits (except as may be required under the Employee
Retirement Income Security Act of 1974, as amended) after the Termination Date
if Executive has materially breached any of Executive’s obligations under this
Agreement.

Article VII.

Non-Exclusivity of Rights

7.1 Waiver of Certain Other Rights. To the extent that Executive shall have
received severance payments or other severance benefits under any other plan,
program, policy, practice or procedure or agreement of any WPX Party prior to
receiving severance payments or other severance benefits pursuant to Article II,
the severance payments or other severance benefits under such other plan,
program, policy, practice or procedure or agreement shall reduce (but not below
zero) the corresponding severance payments or other benefits to which Executive
shall be entitled under Article II. To the extent that Executive accepts
payments made pursuant to Article II, he shall be deemed to have waived his
right to receive a corresponding amount of future severance payments or other
severance benefits under any other plan, program, policy, practice or procedure
or agreement of any WPX Party.

7.2 Other Rights. Except as expressly provided in Section 7.1 and as provided in
the Recitals to this Agreement, this Agreement shall not prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan, program, policy, practice or procedure provided by a WPX Party
and for which Executive may qualify, nor shall this Agreement limit or otherwise
affect such rights as Executive may have under any other agreements with a WPX
Party. Amounts that are vested benefits or that Executive is otherwise entitled
to receive under any plan, program, policy, practice or procedure and any other
payment or benefit required by law at or after the Termination Date shall be
payable in accordance with such plan, program, policy, practice or procedure or
applicable law except as expressly modified by this Agreement.

7.3 No Right to Continued Employment. Nothing in this Agreement shall guarantee
the right of Executive to continue in employment, and WPX and the Employer
retain the right to terminate Executive’s employment at any time for any reason
or for no reason.

Article VIII.

Claims Procedure

8.1 Filing a Claim.

(a) Each individual eligible for benefits under this Agreement (“Claimant”) may
submit his application for benefits (“Claim”) to WPX (or to such other person as
may be designated by WPX) in writing in such form as is provided or approved by
WPX. A Claimant shall have no right to seek review of a denial or benefits, or
to bring any action in any court to enforce a Claim, prior to his filing a Claim
and exhausting his rights to review under Sections 8.1 and 8.2.

 

22



--------------------------------------------------------------------------------

(b) When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within 30 days
after the receipt of such Claim. A Claimant shall be given a written notice in
which the Claimant shall be advised as to whether the Claim is granted or
denied, in whole or in part. If a Claim is denied, in whole or in part, the
notice shall contain (i) the specific reasons for the denial, (ii) references to
pertinent provisions of this Agreement on which the denial is based, (iii) a
description of any additional material or information necessary to perfect the
Claim and an explanation of why such material or information is necessary,
(iv) the Claimant’s right to seek review of the denial and a description of the
procedures for such review and (v) a statement regarding Claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse decision
on appeal.

8.2 Review of Claim Denial. If a Claim is denied, in whole or in part, or if a
Claim is neither approved nor denied within the 30-day period specified
Section 8.1(b), the Claimant (or his or her authorized representative) shall
have the right at any time to (a) request that WPX (or such other person as
shall be designated in writing by WPX) review the denial or the failure to
approve or deny the Claim, (b) review pertinent documents, and (c) submit issues
and comments in writing. Within 30 days after such a request is received, WPX
shall complete its review and give the Claimant written notice of its decision.
Upon request and without charge, the Claimant will be provided reasonable access
to and copies of all documents, records and other information relevant to the
claim. WPX shall include in its notice to Claimant (i) the specific reasons for
its decision, (ii) references to provisions of this Agreement on which its
decision is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the claim; and (iv) a
statement regarding the Claimant’s right to bring a civil action under ERISA
Section 502(a) within 180 days of receipt of notice of denial on appeal.

Article IX.

Miscellaneous

9.1 No Assignability. This Agreement is personal to Executive and without the
prior written consent of WPX shall not be assignable by Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s legal representatives.

9.2 Successors. This Agreement shall inure to the benefit of and be binding upon
WPX and its successors and assigns. WPX will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of WPX (or the Employer during any
Post-Change Period) to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that WPX (or, if applicable, the
Employer) would be required to perform it if no such succession had taken place.
Any successor to the business or assets of WPX (or any Employer) which assumes

 

23



--------------------------------------------------------------------------------

or agrees to perform this Agreement by operation of law, contract, or otherwise
shall be jointly and severally liable with WPX (or the Employer) under this
Agreement as if such successor were WPX (or the Employer). If Executive’s
employment is transferred from WPX to a Subsidiary, or from a Subsidiary to WPX
or another Subsidiary, the rights and obligations of the Employer (determined
prior to such transfer) shall automatically become the rights and obligations of
the Employer (determined immediately following such transfer), without requiring
the consent of Executive.

9.3 Payments to Beneficiary. If Executive dies before receiving amounts to which
Executive is entitled under this Agreement, such amounts shall be paid in a lump
sum to one or more beneficiaries designated in writing by Executive (each, a
“Beneficiary”). If none is so designated, Executive’s estate shall be his or her
Beneficiary.

9.4 Non-Alienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.

9.5 Severability. If any one or more Articles, Sections or other portions of
this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid. Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.

9.6 Amendments. This Agreement shall not be amended or modified except by
written instrument executed by WPX and Executive; provided however that
notwithstanding the terms of this Agreement to the contrary, the terms of this
Agreement shall be administered in such a way to comply with Code Section 409A
as reasonably deemed appropriate by WPX; provided further however that
notwithstanding anything to the contrary herein, WPX shall have the unilateral
right to modify or amend this Agreement as it reasonably deems appropriate
related to compliance with Code Section 409A. The parties to this Agreement
intend that this Agreement meet the requirements of Internal Revenue Code
Section 409A and recognize that it may be necessary to modify this Agreement to
reflect guidance under Code Section 409A issued by the Internal Revenue Service.

9.7 Notices. All notices and other communications under this Agreement shall be
in writing and delivered by hand, by nationally-recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to Executive, to Executive at his most recent home address on file with WPX.

 

24



--------------------------------------------------------------------------------

If to WPX or the Employer:

Marcia MacLeod

Senior Vice President, Human Resources and Administration

WPX Energy, Inc.

One Williams Center

Tulsa, OK 74172

or to such other address as either party shall have furnished to the other in
writing. WPX may also deliver notice and other communications under this
Agreement in writing by email transmission to the work email address of the
Executive.

Notice and communications shall be effective when received by the addressee. An
email notice under this Agreement will be deemed received when sent. All other
notices or communications will be deemed received when delivered if delivery is
confirmed by a delivery service or return receipt.

9.8 Joint and Several Liability. In the event that the Employer incurs any
obligation to Executive pursuant to this Agreement, such Employer, WPX and each
Subsidiary, if any, of which such Employer is a subsidiary shall be jointly and
severally liable with such Employer for such obligation.

9.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.

9.10 Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Oklahoma, without regard to its choice
of law principles, except to the extent preempted by federal law.

9.11 Captions. The captions of this Agreement are not a part of the provisions
hereof and shall have no force or effect.

9.12 Rules of Construction. Reference to a specific law shall include such law,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

9.13 Number and Gender. Wherever appropriate, the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine.

9.14 Tax Withholding. WPX may withhold from any amounts payable under this
Agreement or otherwise payable to Executive any Taxes WPX determines to be
required under applicable law or regulation and may report all such amounts
payable to such authority as is required by any applicable law or regulation.

 

25



--------------------------------------------------------------------------------

9.15 No Rights Prior to Change Date. Notwithstanding any provision of this
Agreement to the contrary, this Agreement shall not entitle Executive to any
compensation, severance or other payments or benefits of any kind prior to a
Change Date.

9.16 Entire Agreement. This Agreement and the documents expressly referred to
herein contain the entire understanding of WPX and Executive with respect to
severance or benefits in relation to a Change in Control.

IN WITNESS WHEREOF, Executive and a duly authorized representative of WPX
Energy, Inc. have executed this Change in Control Severance Agreement
                            , 20__.

 

[INSERT EXECUTIVE NAME]       Date:    

 

WPX ENERGY, INC., acting on behalf of itself and its Subsidiaries and Affiliates
By:     Title:     Date:    

 

26



--------------------------------------------------------------------------------

EXHIBIT A

WPX ENERGY, INC.

WAIVER AND RELEASE

CHANGE IN CONTROL SEVERANCE AGREEMENT (CEO)

This agreement, release and waiver (the “Agreement”), made as of the        day
of                             , 20       (the “Effective Date”), is made by and
among WPX Energy, Inc. (together with all successors thereto, “Company”) and
[INSERT EXECUTIVE NAME] (“Executive”).

WHEREAS, the Executive and the Company have entered into WPX Energy, Inc. Change
in Control Severance Agreement (CEO) (“Severance Agreement”);

NOW THEREFORE, in consideration for receiving benefits and severance under the
Severance Agreement and in consideration of the representations, covenants and
mutual promises set forth in this Agreement, the parties agree as follows:

1. Release. Except with respect to all of the Company’s obligations under the
Severance Agreement, the Executive, and Executive’s heirs, executors, assigns,
agents, legal representatives, and personal representatives, hereby releases,
acquits and forever discharges the Company, its agents, subsidiaries,
affiliates, and their respective officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to the day prior to
execution of this Agreement that arose out of or were related to the Executive’s
employment with the Company or the Executive’s termination of employment with
the Company including, but not limited to, claims or demands related to wages.
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
sabbatical benefits, severance benefits, or any other form of compensation or
equity or thing of value whatsoever; claims pursuant to under Title VII of the
Civil Rights Act of 1964 as amended by the Civil Rights Act of 1991, 42 U.S.C. §
2000e, et seq.; 42 U.S.C. § 1981; 42 U.S.C. § 1983; 42 U.S.C. § 1985; 42 U.S.C.
§ 1986; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); the National Labor
Relations Act, as amended, 29 U.S.C. § 160, et seq.; the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; the Employee Retirement
Income Security Act of 1974, as amended, (“ERISA”), 29 U.S.C. § 1001, et seq.;
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, 29 U.S.C.§ 621, et seq.; the Family and
Medical Leave Act of 1993, 29 U.S.C.§ 2601 et seq.; the Equal Pay Act; the
Rehabilitation Act of 1973; the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions; the
Oklahoma Anti-Discrimination Act, Okla. Stat., tit. 25, §§ 1101, et seq., and
any claims for wrongful discharge, breach of contract, breach of the implied
covenant of good faith and fair dealing, fraud, discrimination, harassment,
defamation, infliction of emotional distress, termination in violation of public
policy, retaliation, including workers’ compensation retaliation under state
statutes, tort

 

27



--------------------------------------------------------------------------------

law; contract law; wrongful discharge; discrimination; fraud; libel; slander;
defamation; harassment; emotional distress; breach of the implied covenant of
good faith and fair dealing; or claims for whistle-blowing, or other claims
arising under any local, state or federal regulation, statute or common law.
This Release does not apply to the payment of any and all benefits and/or monies
earned, accrued, vested or otherwise owing, if any, to the Executive under the
terms of a Company sponsored tax qualified retirement or savings plan and/or any
non-qualified deferred compensation plan(s) sponsored by the Company, except
that the Executive hereby releases and waives any claims that his termination
was to avoid payment of such benefits or payments, and that, as a result of his
termination, he is entitled to additional benefits or payments. Additionally,
this Release does not apply to the indemnification provided pursuant to the
Severance Agreement. This Release does not apply to any claim or rights which
might arise out of the actions of the Company after the date the Executive signs
this Agreement.

2. No Inducement. Executive agrees that no promise or inducement to enter into
this Agreement has been offered or made except as set forth in this Agreement,
that the Executive is entering into this Agreement without any threat or
coercion and without reliance or any statement or representation made on behalf
of the Company or by any person employed by or representing the Company, except
for the written provisions and promises contained in this Agreement.

3. Damages. The parties agree that damages incurred as a result of a breach of
this Agreement will be difficult to measure. It is, therefore, further agreed
that, in addition to any other remedies, equitable relief will be available in
the case of a breach of this Agreement. It is also agreed that, in the event
Executive files a claim against the Company with respect to a claim released by
Executive herein (other than a proceeding before the EEOC), the Company may
withhold, retain, or require reimbursement of all or any portion of the benefits
and severance payments under the Severance Agreement until such claim is
withdrawn by Executive.

4. Advice of Counsel; Time to Consider; Revocation. Executive acknowledges the
following:

(a) Executive has read this Agreement, and understands its legal and binding
effect. Executive is acting voluntarily and of Executive’s own free will in
executing this Agreement.

(b) Executive has been advised to seek and has had the opportunity to seek legal
counsel in connection with this Agreement.

(c) Executive was given at least 21 days to consider the terms of this Agreement
before signing it.

Executive understands that, if Executive signs this Agreement, Executive may
revoke it within seven days after signing it by delivering written notification
of intent to revoke within that seven day period. Executive understands that
this Agreement will not be effective until after the seven-day period has
expired.

 

28



--------------------------------------------------------------------------------

5. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.

6. Amendment. This Agreement shall not be altered, amended, or modified except
by written instrument executed by the Company and the Executive. A waiver of any
portion of this Agreement shall not be deemed a waiver of any other portion of
this Agreement.

7. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

8. Headings. The headings of this Agreement are not part of the provisions
hereof and shall not have any force or effect.

9. Rules of Construction. Reference to a specific law shall include such law,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing or superseding such section.

10. Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of Oklahoma without regard to
its choice of law principles.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
specified below.

 

[INSERT EXECUTIVE NAME]       Date:    

 

WPX ENERGY, INC. By:     Title:     Date:    

 

29



--------------------------------------------------------------------------------

A C K N O W L E D G M E N T

I HEREBY ACKNOWLEDGE that WPX Energy, Inc. (“the Company”), in accordance with
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990, informed me in writing that:

(1) I should consult with an attorney before signing the Change in Control
Severance Agreement (“Agreement”) that was provided to me.

(2) I may review the Agreement for a period of up to twenty-one (21) days prior
to signing the Agreement. If I choose to take less than twenty-one (21) days to
review the Agreement, I do so knowingly, willingly and on advice of counsel.

(3) For a period of seven (7) days following the signing of the Agreement, I may
revoke the Agreement, and that the Agreement will not become effective or
enforceable until the seven (7) day revocation period has elapsed.

(4) Any Severance Benefits paid pursuant to the Agreement will be paid in
accordance with the Company’s normal pay cycle but will not be paid to me until
the seven-day revocation period has elapsed.

(5) Company shall not accept my signed Agreement prior to the last day of my
employment.

I HEREBY FURTHER ACKNOWLEDGE receipt of this Change in Control Severance
Agreement on the          day of                                     , 20__.

WITNESS:

 

              [INSERT EXECUTIVE’S NAME]

 